Title: To George Washington from Henry Knox, 20 October 1794
From: Knox, Henry
To: Washington, George


          
            sir
            Philadelphia 20th Octr 1794
          
          I have the honor to submit you the Copy of a letter just received from Colonel Pickering. I have conceived that it might be attended with good effects to assuage in the mind of the Governor, of this state, and of the militia Army, any apprehensions they may have entertained respecting the hostility of the six nations. Had they refused Colonel Pickerings invitation, the aspect would have been ill, but their decision to change the place of the Council fire, has a pacific appearance. No other information of sufficient importance to submit to your view. I have the honor most respectfully to be Sir Your humble Servant
          
            H. Knox
          
        